DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The above claims recite, in part, “receiving, from an access point (AP) a null data packet sounding frame; and; a receiver/transmitter configured to receive/transmit receiving, from the AP, a first polling frame addressed to a broadcast address and sent to a plurality of stations (STAs) wherein the first polling frame indicates a plurality of sub-channels”. This is not disclosed in the specification. For example, the specification (hereinafter “spec”) teaches in fig.2 an NDP-214 and the NDP causes the first station to perform beamforming feedback, and then a beamforming report poll-222 - 230 which causes second beamformee and third beamformee to transmit beamforming feedback. With regard to fig. 2 the NDP and/or beamforming report poll does not comprise the: “a first polling frame addressed to a broadcast address and sent to a plurality of stations (STAs) wherein the first polling frame indicates a plurality of sub-channels”. That is the specification teaches that NDP is addressed to the first beamformee, and subsequent poll are directed to a second beamformee and third beaformee. Since, the NDP and poll are addressed to singular stations, there is no need to add a broadcast address to the poll. 
When reviewing the specification, the following paragraphs disclose a polling frame which comprises the broadcast address, and other information: par.[0004] which recites, in part, “a first polling frame addressed to a broadcast address and sent to a plurality of stations (STAs) wherein the first polling frame indicates a plurality of sub-channels”; par.[0140] which recites, in part, “The NDP CP poll frame may also contain the IDs 2210 of the WTRUs that are being polled, for example, in the PLCP header 2202 and/or the MAC header 2204. The IDs 2210 may be implemented as AIDs, MAC IDs, compressed MAC IDs, Group IDs, or any other type of IDs. A broadcast address may be contained in the MAC header as random access (RA), and a list of IDs 2210 of polled WTRUs may be included in the frame body 2206. The NDP CP poll frame 2200 may also contain a list of channels 2212 on which each of the polled WTRUs may transmit their channel preference, which may be included in the frame body 2206.” That is, the disclosure teaches that a Null Data Packet Channel Preference Poll Frame comprises the broadcast address and further the list of channels. The poll frame which is received subsequent to the NDP does not contain that information, and the applicants amendment of the claims to include receiving an NDP, and then receiving a poll is not supported by the specification, because the specification teaches receiving an NDP poll frame with the broadcast and channel information, less the initial NDP frame. Thus, the disclosure does not teach receiving the NDP and then a separate poll frame which comprises the broadcast address and the separate channels because the NDP Poll comprises the broadcast information and channel information. 
Furthermore, transmitting the NDP for a single or plural station as discussed in fig.2 with the NDP Poll Frame for all stations as taught in fig.22 is not discussed in the specification, and would lead to significant overhead due to the first station transmitting feedback twice in conjunction with feedback from other stations due to the first station being polled twice, and the stations concurrently transmitting channel feedback.
As discussed above, the disclosure does not teach transmitting to the stations a NDP followed by a polling frame which comprises a broadcast address and a plurality of sub-channels. Instead the disclosure teaches transmitting a NDP to first station and polling frames to second and third stations, or transmitting a polling frame for a plurality stations absent the initial transmission of the NDP. Thus, the claims stand as rejected. 
Claims 1, 8, and  20 recites, in part, “a null data poll” (NDP) sounding frame. There is no recitation in the specification of an “null data poll” sounding frame. There is a recitation of “null data packet”, par.[0077]. In the art, the term NDP is widely recognized to mean Null Data Packet. However, as discussed above, there is no teaching of receiving a Null Data Poll and then receiving a polling frame by two stations, the stations sending first and second feedback simultaneously over sub-channels to an AP, and then the AP sending a second poll frame. In the case of fig.2 the first station is sounded using the NDP, and the second and third station are sounded using separate polling messages, wherein the feedback is sent via TDMA and not simultaneously from each of the stations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,129,194 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the ‘194 Patent
Regarding claim 1: A station (STA) comprising: a receiver configured to:
Receive, from an access point (AP), a null data poll (NDP) sounding frame; and receive, from the AP, a first polling frame addressed to a broadcast address and sent to a plurality of STAs, wherein the first polling frame indicates a plurality of sub-channels; and
a transmitter configured to transmit, to the AP, a first physical layer convergence protocol data unit (PPDU) indicating signal to noise ratio information, on one or more sub-channel of the plurality of sub-channels, a short interframe spacing (SIFS) after the first polling frame is received
Regarding claim 1:  A wireless transmit/receive unit (WTRU) comprising: a receiver configured to receive, from an access point (AP), a null data packet (NDP) announcement frame; the receiver configured to receive, from the AP, a NDP sounding frame, subsequent to the NDP announcement frame; the receiver configured to receive, from the AP, subsequent to the NDP sounding frame, a polling frame addressed to a broadcast address and sent to a plurality of WTRUs, wherein the polling frame specifies a plurality of association identifiers (AIDS) and the polling frame specifies a plurality of orthogonal frequency division multiple access (OFDMA) resource unit allocations; and a transmitter configured to transmit a physical layer convergence protocol data unit (PPDU) indicating signal to noise ratio (SNR) information for a plurality of sub-channels, to the AP, using an OFDMA resource unit allocation of the plurality of OFDMA resource unit allocations, a short interframe spacing (SIFS) after the polling frame is received; wherein the transmitter is configured to transmit the PPDU simultaneously with another PPDU transmitted to the AP by another WTRU of the plurality of WTRUs.

As can be seen in the table above, the claims of the instant application are substantially similar to the patented claims such that if the claims of the instant application are allowed they would unjustifiably time-wise extend the patent rights for the ‘194 Patent, thus the claims are rejected. Claims 8 and 15 are parallel or correspond in scope with claim 1 and are rejected for the same reasons as given for claim 1, while dependent claims 2-7, 9-14, and 16-20, are rejected for their dependency on the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-9, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nee et al. (US 2011/0310870 A1) in view of Gong et al. (US 2011/0158159 A1), and further in view of Park et al. (US 2014/0301240 A1).

	Regarding claims 1 and 8, Van Nee discloses:
	a station (STA) (fig.1 features a plurality of stations (STA) which are wirelessly coupled with an Access Point (AP) for wireless communications) comprising:
	a receiver (fig.2 teaches User Terminals (UT) (e.g. the aforementioned stations) with a receiver/transmitter combo 254 (e.g. a transceiver) which allows for the UE to communicate with the access points) configured to:
	receive, from an access point (AP) (fig.1 which discloses the AP), a null data packet (NDP) sounding frame (fig.7 which teaches the NDP 704 and par.[0084]); and 
	receive, from the AP (fig.7 which discloses the AP), a first polling frame sent to a plurality of STAs (fig.7 which discloses the polling frame 706); and
	a transmitter configured to transmit (fig.2 the aforementioned transceiver), to the AP (fig.1 the aforecited AP, and fig.7 which teaches the transmission of CSI by STA 1-4 feedback based upon receiving the NDP and Poll frame), a first physical layer convergence protocol data unit (PPDU) indicating signal to noise ratio (SNR) information (par.[0012 – 0013] and fig.7 which teaches that the STA transmit the CSI based on the NDP and Poll frames), on one or more sub-channels of the plurality of sub-channel (par.[0015] discloses receiving channel feedback for a sub-set of tones (e.g. sub-bands or sub-channel). The feedback being sent on at least one of the subset of tones), a short interframe spacing (SIFS) after the first polling frame is received (fig.7 which teaches that the STA transmit the CSI feedback a SIFS after the first poll). 
	While the disclosure of Van Nee substantially discloses the claimed invention, it does not disclose:
	 A polling frame addressed to a broadcast address, and wherein the first polling frame indicates a plurality of sub-channels.
	However, the technique was known prior to effective filing date of the claimed invention.
	For example, the disclosure of Gong teaches:
	a polling frame (par.[0025] and fig.2 discloses a group polling frame) addressed to a broadcast address (fig.2 and par.[0025] which recites, in part, “The group polling frame may be transmitted by use of either broadcast address or multicast address.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the channel feedback techniques discussed in VanNee with the group polling frame as discussed Gong. The motivation/suggestion would have been to allow for terminals to concurrently transmit in a same frequency bandwidth the stations receiving the poll having been indicated to transmit in an SDMA network.  
While each of Van Nee and Gong, disclose the claimed invention, they do not disclose:
and wherein the first polling frame indicates a plurality of sub-channels.
However, this technique was known prior to the effective filing date of the claimed application. For example, the disclosure of Park discloses:
and; wherein the first polling frame indicates a plurality of sub-channels (par.[0040 – 0041] discloses that the AP transmits a poll frame, which causes the stations to transmit feedback, par.[0014, 0043 – 0044] which recites, in part, “The transceiver is configured to receive an NDPA frame or a beamforming report poll frame; and the processor is configured to determine a sub-carrier index of the at least one spatial stream from which the SNR is calculated, based in recommended grouping information included in the NDPA frame or beamforming report poll frame and to determine a sub-carrier index of the at least one spatial stream from which the compressed beamforming feedback matrix is calculated, where the recommend grouping information can be the information about grouping carried out for the sub-carrier of the at least one spatial stream to calculate feedback information.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Van Nee and Gong, with the beamforming poll frame as discussed in Park. The motivation/suggestion would have been to allow the for the UE to determine channel state as it pertains to a plurality of sub-channels, allowing the UE to migrate to best sub-channel for communications with the AP.

Regarding claims 2 and 9, Park discloses:
Wherein the transmitter is further configured to transmit a second polling frame (fig.1 poll 108); and 
wherein the receiver is further configured to receive, in response to the second polling frame, a third PPDU indicating SNR information (fig.1 feedback 135);
wherein a same channel reservation protects the first PPDU, the second PPDU, and the third PPDU (fig.1 wherein the NDPA and NDP are sent announcing a period of time with which sounding should be performed by each of the stations, such that in this period sounding for all stations is allowed, and unobstructed).
 
Regarding claims 6 and 13, Van Nee discloses:
Wherein the first polling frame is received subsequent to the NDP sounding frame (fig.7 teaches the transmission of the NDP and then the first polling frame is received).
Regarding claims 7 and  14, Park discloses:
Receiving an NDP announcement frame, wherein the NDP sounding frame is received subsequent to the NDP announcement frame (fig.1 teaches the transmission of the NDPA, and then the NDP).

Claim(s) 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nee et al. (US 2011/0310870 A1) in view of Gong et al. (US 2011/0158159 A1), and further in view of Park et al. (US 2014/0301240 A1), and Chu et al. (US 2015/0146654 A1).
Regarding claims 3 and 10, the combined disclosure of Van Nee, Gong, and Park, teach claims 1 and 8, but do not disclose:
wherein the second polling frame indication an association identifier (AID) which is not indicated by the first polling frame.
However, the technique for transmitting a polling frame addressed to specific AIDs or a group of stations was well-known prior to the effective filing date of the claimed invention. For example, the disclosure of Chu discloses:
wherein the second polling frame indication an association identifier (AID) which is not indicated by the first polling frame (fig.4 and par.[0038] describes a polling frame (e.g. DL-Sync) which comprises the AID of stations which should respond to said request. It would be readily apparent to one of skill in the art to modify the AIDs or group AID when different stations need to be addressed. The transmission of a first poll to a first set of stations, and a second poll to a different set of stations is readily and easily derived from the disclosure of Chu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Van Nee, Gong, and Park, which effectively teach method for addressing a plurality of stations, or triggering a plurality of stations to send feedback by using NDP and Polling frames, with the polling frame as discussed in Chu, which comprises a polling frame that includes station identifiers of the stations that need to be addressed. The motivation/suggestion would have been to accurately poll specific stations such that channel information can be fed back, to improve link quality between the stations and the AP. 

Regarding claims 4 and 11, Chu discloses:
Wherein the second polling frame indicates a plurality of AIDs that are each indicated by the first polling frame (fig.4 and par.[0038] as described above, wherein Chu discloses the transmission of a polling frame (e.g. DL-Sync) wherein the DL-sync comprises a plurality of AIDS “In another embodiment, the polling communication frame 404 includes the group ID and the plurality of AIDs that identify client stations that belong to the client uplink group corresponding to the group ID.”. The disclosure of Chu teaches that when uplink group is required to transmit feedback, the AP transmits the DL-Sync for synchronous uplink transmission. It would be readily apparent to one of skill in the art to transmit second DL-Sync when channel conditions change, or over a period of time when feedback needs to be updated for the same group 1 stations, such that the DL-Sync sent over a second time period corresponds to same group 1 stations).

Regarding claims 5 and 12, the disclosure of Van Nee, Gong, and Park, and in particular Van Nee describe simultaneous uplink transmission of data, but does not disclose:
Wherein the first polling frame is configured to cause the transmission of the first PPDU simultaneously with a second PPDU transmitted on one or more other sub-channels of the plurality of sub-channels to the AP by the another STA of the plurality of STAs. 
However, as discussed below, it was well-known in the art prior to the effective filing date of the claimed invention, to trigger by the AP simultaneous uplink transmission of feedback over separate sub-channels by the stations in a group. 
For example, the disclosure of Chu teaches:
Wherein the first polling frame is configured to cause the transmission of the first PPDU simultaneously with a second PPDU transmitted on one or more other sub-channels of the plurality of sub-channels to the AP by the another STA of the plurality of STAs (par.[0031] teaches simultaneous uplink transmission of feedback).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the sounding method as discussed in Van Nee, with the broadcast address in the polling frame as discussed in Gong such that each station receives the polling frame, along with the sub-channels that should be measured in a polling frame as discussed in Park, such that the UE may transition to an effective sub-channel, with the transmission of feedback over corresponding sub-channels as discussed in Chu. The motivation/suggestion would have been that the efficiency of SDMA or spatial diversity and/or frequency diversity is realized improving reliability and throughput of the system.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Nee et al. (US 2011/0310870 A1) in view of Gong et al. (US 2011/0158159 A1), and further in view of Park et al. (US 2014/0301240 A1), and Chu et al. (US 2015/0146654 A1).
Regarding claim 15, Van Nee discloses:
An access point (AP) (fig.1 discloses an AP in wireless communications with a plurality of stations) comprising:
a transmitter (fig.2 element 222) configured to transmit a first polling frame (fig.7 discloses the polling frame), sent to a plurality of stations (STAs) (fig.7 wherein the polling frame is transmitted to each stations and causes stations to transmit simultaneously feedback , par.[0063] which recites, in part, “A number N.sub.up of user terminals may be scheduled for simultaneous transmission on the uplink”);
a receiver configured to receive (fig.2 the aforementioned receiver), from the STA (fig.1 the aforecited AP, and fig.7 which teaches the transmission of CSI by STA 1-4 feedback based upon receiving the NDP and Poll frame), a first physical layer convergence protocol data unit (PPDU) indicating signal to noise ratio (SNR) information (par.[0012 – 0013] and fig.7 which teaches that the STA transmit the CSI based on the NDP and Poll frames), on one or more sub-channels of the plurality of sub-channel (par.[0015] discloses receiving channel feedback for a sub-set of tones (e.g. sub-bands or sub-channel). The feedback being sent on at least one of the subset of tones), a short interframe spacing (SIFS) after the first polling frame is received (fig.7 which teaches that the STA transmit the CSI feedback a SIFS after the first poll).
Wherein the receiver is configured to receive the first PPDU ( and second PPDU from another STA of the plurality of STAs (fig.7 teaches a first station sending a first PPDU and a second station sending a second PPDU).
While the disclosure of Van Nee substantially discloses the claimed invention, it does not disclose:
A polling frame addressed to a broadcast address, and wherein the first polling frame indicates a plurality of sub-channels.
	However, the technique was known prior to effective filing date of the claimed invention.
	For example, the disclosure of Gong teaches:
	a polling frame (par.[0025] and fig.2 discloses a group polling frame) addressed to a broadcast address (fig.2 and par.[0025] which recites, in part, “The group polling frame may be transmitted by use of either broadcast address or multicast address.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the channel feedback techniques discussed in VanNee with the group polling frame as discussed Gong. The motivation/suggestion would have been to allow for terminals to concurrently transmit in a same frequency bandwidth the stations receiving the poll having been indicated to transmit in an SDMA network.  
While each of Van Nee and Gong, disclose the claimed invention, they do not disclose:
and wherein the first polling frame indicates a plurality of sub-channels.
However, this technique was known prior to the effective filing date of the claimed application. For example, the disclosure of Park discloses:
and; wherein the first polling frame indicates a plurality of sub-channels (par.[0040 – 0041] discloses that the AP transmits a poll frame, which causes the stations to transmit feedback, par.[0014, 0043 – 0044] which recites, in part, “The transceiver is configured to receive an NDPA frame or a beamforming report poll frame; and the processor is configured to determine a sub-carrier index of the at least one spatial stream from which the SNR is calculated, based in recommended grouping information included in the NDPA frame or beamforming report poll frame and to determine a sub-carrier index of the at least one spatial stream from which the compressed beamforming feedback matrix is calculated, where the recommend grouping information can be the information about grouping carried out for the sub-carrier of the at least one spatial stream to calculate feedback information.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Van Nee and Gong, with the beamforming poll frame as discussed in Park. The motivation/suggestion would have been to allow the for the UE to determine channel state as it pertains to a plurality of sub-channels, allowing the UE to migrate to best sub-channel for communications with the AP.
While each of Van Nee, Gong, and Park, contribute and substantially disclose the claimed invention, they and Van Nee teaches simultaneous transmission over the uplink, they do not disclose:
wherein the second PPDU is received on one or more other sub-channels of the plurality of sub-channels.
However, as discussed in Van Nee, the transmission of packets from multiple stations simultaneously over the uplink over different sub-channels, was well-known at the time of the invention, for example, the disclosure of Chu teaches:
wherein the second PPDU is received on one or more other sub-channels of the plurality of sub-channels (par.[0031] which recites, in part, “triggers a group of stations to transmit independent data simultaneously to the AP via different OFDM subchannels”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the sounding method as discussed in Van Nee, with the broadcast address in the polling frame as discussed in Gong such that each station receives the polling frame, along with the sub-channels that should be measured in a polling frame as discussed in Park, such that the UE may transition to an effective sub-channel, with the transmission of feedback over corresponding sub-channels as discussed in Chu. The motivation/suggestion would have been that the efficiency of SDMA or spatial diversity and/or frequency diversity is realized improving reliability and throughput of the system. 
Regarding claim 16, Park discloses:
Wherein the transmitter is further configured to transmit a second polling frame (fig.1 poll 108); and 
wherein the receiver is further configured to receive, in response to the second polling frame, a third PPDU indicating SNR information (fig.1 feedback 135);
wherein a same channel reservation protects the first PPDU, the second PPDU, and the third PPDU (fig.1 wherein the NDPA and NDP are sent announcing a period of time with which sounding should be performed by each of the stations, such that in this period sounding for all stations is allowed, and unobstructed).
Regarding claim 17, Chu discloses:
Wherein the second polling frame indication an association identifier (AID) which is not indicated by the first polling frame (fig.4 and par.[0038] describes a polling frame (e.g. DL-Sync) which comprises the AID of stations which should respond to said request. It would be readily apparent to one of skill in the art to modify the AIDs or group AID when different stations need to be addressed. The transmission of a first poll to a first set of stations, and a second poll to a different set of stations is readily and easily derived from the disclosure of Chu).
Regarding claim 18, Chu discloses:
Wherein the second polling frame indicates a plurality of AIDs that are each indicated by the first polling frame (fig.4 and par.[0038] as described above, wherein Chu discloses the transmission of a polling frame (e.g. DL-Sync) wherein the DL-sync comprises a plurality of AIDS “In another embodiment, the polling communication frame 404 includes the group ID and the plurality of AIDs that identify client stations that belong to the client uplink group corresponding to the group ID.”. The disclosure of Chu teaches that when uplink group is required to transmit feedback, the AP transmits the DL-Sync for synchronous uplink transmission. It would be readily apparent to one of skill in the art to transmit second DL-Sync when channel conditions change, or over a period of time when feedback needs to be updated for the same group 1 stations, such that the DL-Sync sent over a second time period corresponds to same group 1 stations).
Regarding claim 19, Chu discloses:
wherein the first PPDU is received simultaneously with the second PPDU (par.[0031] wherein the first and second PPDU are transmitted together over separate sub-channels).
Regarding claim 20, Van Nee discloses:
Wherein the first polling frame is received subsequent to the NDP sounding frame (fig.7 teaches the transmission of the NDP and then the first polling frame is received).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411